[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The defendant has moved to dismiss the plaintiffs' complaint CT Page 13397 on the ground that the plaintiffs have failed to exhaust their administrative remedies. The plaintiffs seek a declaratory judgment that the defendant administrative agency did not have exclusive jurisdiction to approve the building of a telecommunications facility. The rule of exhaustion of administrative remedies extends to claims that an agency exceeded its jurisdiction. See 0  G Industries, Inc. v. Planning Zoning Commission, 232 Conn. 419, 425, 655 A.2d 1121 (1995);Cannata v. Department of Environmental Protection, 215 Conn. 616,621 n. 7, 577 A.2d 1017 (1990). Accordingly, the plaintiffs' failure to raise their claims in an administrative appeal deprives this court of subject matter jurisdiction. Therefore, the defendant's motion to dismiss is granted.
So Ordered.
D'ANDREA, J.